SteveNS, J.
(specially concurring).
I concur in the conclusion reached, and also in the opinion of the court. I desire to state further my views on certain points argued at the bar and certain considerations pressed upon us by learned counsel for the appellees.
It is earnestly insisted that under section 1996, Code of 1906 (section 1661, Hemingway’s Code), only a party “interested in a will” may propound it for probate and initiate the proceeding outlined in this section of our Code; that under the allegations of the cross-bill Mrs. Berry, the appellant, is completely estopped and bourn1 *589by her alleged election, and consequently is not now “interested” in establishing the lost will in question.
It is contended further that this proceeding is not one under the probate jurisdiction of equity, but under equity jurisdiction as administered in England, and under equity jurisdiction as adopted, understood, and administered in our commonwealth; that this is essentially a proceeding to establish an interest in real estate, and to this ultimate end the establishment and probate of a lost will is a necessary incident, and, being a proceeding in equity, the cross-bill under attack presents a complete, equitable defense to this suit. Whether or not this argument of counsel is good depends, in my judgment, upon the pleadings. It necessarily requires an interpretation of the original bill and the prayer for relief thereunder.
I recognize the force of the argument that a suit to establish a will and the consequent interest or title of a devisee to real estate expressly devised in such will is ordinarily an equity suit. I think, however, little is to be accomplished by an attempt to discriminate between probate and equity jurisdiction' as now administered in our chancery courts. It is practically conceded that the present proceeding comes squarely within section 1996 of our Code, giving any proponent of a will the right in the first instance to make all persons interested parties defendant and conclude them by the verdict of the jury and decree of the court based thereon. This section appeared in the Code of 1880-as section 1967, and in the Code of 1892 as section 1821. No case has been brought to our attention and we have found no adjudication of our court expressly construing this statute. It may be conceded that this statute merely enacted into law a well-known proceeding in the equity courts of England. The statute is plain and unambiguous, and eliminates any statute of limitation for the contest of a will probated in common form. *590It makes the initial proceeding final and eonclnsive on the parties.
I think counsel are wrong in their contention that Mrs. Berry under the pleadings is not an interested party. Her position and claim is that she is the sole devisee. She offers for probate a lost will in which she claims to he the sole devisee, and which, if established makes her the sole devisee. Certainly de-viseés and heirs are interested parties.
If this were primarily a suit to quiet title or remove cloud from title, and the establishment of a lost will became necessary in proving title, the cross-bill in this case would be more germane to the issue. But, as I understand the pleadings, the original bill filed under the statute mentioned tenders but one issue, and that the propriety of admitting to probate an alleged lost will and testament. The prayer of the bill is not for title or possession of realty, but is limited to .the establishment and recordation of the will tendered. The issue then is confined to the one issue, will or no will, and any establishment of the will would not necessarily establish title or award possession of any real estate. Under this view the cross-bill should be dismissed without prejudice to the rights of cross-complainants to plead estoppel or equitable election at the proper time.